Citation Nr: 1637697	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  08-24 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUES

1.  Entitlement to an increased initial rating for degeneration of the posterior horn of the medial meniscus of the left knee, rated as noncompensable prior to April 18, 2007, and as 10 percent disabling from that date forward.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active duty service from January 2003 to May 2004.

This matter came to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). This matter was remanded in May 2012 for further development. 

In May 2014, the Board again remanded this case, also including the TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (the Court) issued directives regarding VA examinations in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The Board notes that the Veteran was afforded a VA examination in December 2014, but the VA examination was inadequate per Correia.  In that case, the Court required a pain assessment in an examination in order for the examination to be adequate.  Specifically, the examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  Measurement of an opposite joint is only required if the joint is "undamaged," i.e., completely without abnormalities.  In this case, the right knee joint is undamaged.  

 A review of the examination report shows that the Veteran's range of motion for the left knee was zero degrees of extension to 120 degrees of flexion.  The examiner stated that the Veteran had abnormal motion which contributed to functional loss.  The examiner stated that there was guarding during passive knee extension, and reduction in range active of motion during knee flexion.  Both extension and flexion were accompanied by pain.  Also, the Veteran was noted to have mild pain at the posterior knee during passive range of motion testing.  There was pain on weight-bearing.  The examiner did not state the additional functional loss or range of motion in terms of the loss of degree(s) of motion that resulted from the guarding, pain, or weight-bearing.  While it appears that both passive and active range of motion were conducted, this exact motion in terms of degrees was not delineated in the report (again, the report pre-dated the new Court directives).  

Per the Informal Hearing Presentation, the Veteran and his representative assert that his range of motion during the examination was worse than noted by the VA examiner.  The Veteran indicated that his range of motion was less following repetitive use testing, that he has flare-ups that cause additional loss of function and motion, and that these contributing factors were not taken into consideration when repetitive use testing was conducted.

In light of the foregoing, the Veteran must be afforded another VA examination which fully complies with Correia.  The examiner must test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  The examiner should also consider if range of motion was reduced on repetitive use and during flare-ups.  As the Veteran is being examined again, TDIU considerations should also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's updated VA treatment records.

2.  Thereafter, schedule the Veteran for an appropriate VA examination(s).  The examiner(s) should review the record in conjunction with the examination(s).  

An examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for Knees.  The DBQ should be filled out completely as relevant.  The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  The opposite joint should also be tested.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner should also specifically address additional loss of motion/functional loss on repetitive motion and during flare-ups.

Further, a comprehensive social, educational and occupational history should be obtained from the Veteran.  The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected left knee disorder and PTSD and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.  If it is the examiner's opinion that the Veteran's service-connected disabilities do not render him unemployable, the examiner must suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report(s).

3.  Next, review the medical opinion(s) obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner(s) for completion of the inquiry.  

4.  Thereafter, if and only if it is determined that the Veteran's service-connected disabilities render him unemployable (and if the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are still not met), refer the claim of entitlement to a TDIU to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis.

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue(s) on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




